UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-30577
                        Summary Calendar


                  WALTER BOURG; DOROTHY BOURG,

                                              Plaintiffs-Appellants,


                             VERSUS


                      CHEVRON CHEMICAL CO.,

                                                Defendant-Appellee.




          Appeal from the United States District Court
              For the Eastern District of Louisiana


                        November 3, 1995


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:1

     Bourg was an employee of an independent contractor working on

the fabrication of petroleum products storage tanks which were

being installed at a refinery facility of Chevron Chemical. During

the course of such work Bourg sustained an injury.    On motion for

summary judgment filed by Chevron Chemical, the district court


     1
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
determined that the fabrication of petroleum storage tanks was part

of the regular trade, business or occupation of Chevron and that

Bourg was a statutory employee of Chevron.       Accordingly, the

district court granted summary judgment for Chevron Chemical and

Bourg appeals.

     We have carefully reviewed the briefs, the record excerpts and

the evidence tendered on motion for summary judgment.       We are

satisfied that, for the reasons stated by the district court in its

Order and Reasons filed under date of March 4, 1995, the summary

judgment for Chevron Chemical was proper and correct.

                    AFFIRMED




                                2